

117 HR 4396 IH: Holding SSA Employees Accountable Act
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4396IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Rice of South Carolina (for himself, Mr. Jackson, Mr. Norman, Mr. Schweikert, Mr. Kelly of Pennsylvania, Mr. Smith of Missouri, Mr. Graves of Louisiana, Mr. Posey, Mr. Carter of Texas, and Mr. Perry) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title II of the Social Security Act to prohibit credit for service for purposes of a Federal annuity to employees of the Social Security Administration for certain violations, and for other purposes.1.Short titleThis Act may be cited as the Holding SSA Employees Accountable Act. 2.Loss of credit for Federal pension after certain violationsSection 208 of the Social Security Act (42 U.S.C. 408) is amended by adding at the end the following:(f)(1)Notwithstanding any other provision of law, an individual convicted of an offense under subsection (a) may not receive credit under section 8332 or section 8411 (as the case may be) of title 5, United States Code, for any service that occurs on or after the date on which the offense for which the individual was convicted occurs, if, with respect to such conviction, every act or omission of the individual that is needed to satisfy the elements of the offense—(A)is committed while the individual is an employee of the Social Security Administration; and(B)directly relates to the performance of the individual's official duties.(2)An individual convicted of an offense described in paragraph (1)—(A)shall not, after the date of the conviction, be further eligible to participate in the retirement system under chapter 83 or 84 of title 5, United States Code; and(B)shall be entitled to be paid any amounts contributed by the individual towards an annuity that were contributed on or after the date on which the offense for which the individual was convicted under this section occurs pursuant to, or in a similar manner as, the terms of section 8316 of such title.(3)The Director of the Office of Personnel Management, in consultation with the Commissioner of Social Security, shall prescribe any regulations necessary to carry out this section.(4)This subsection shall apply with respect to any offense that occurs on or after the date of enactment of this subsection..